Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

MULTILAYER MATERIAL BASED ON ACTIVE LITHIUM, METHOD OF PREPARATION AND APPLICATIONS IN ELECTROCHEMICAL GENERATORS

Examiner: Adam Arciero	SN: 16/593,408	Art Unit: 1727	January 27, 2022

DETAILED ACTION
Applicant’s After-Final Response filed on January 19, 2022 has been received. Claims 1-4, 10-17 and 19-29 are currently pending. Claims 1 and 22 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(a) on claims 1-4, 10-17 and 19-29 are withdrawn because Applicant has amended claims 1 and 22.

Allowable Subject Matter
Claims 1-4, 10-17 and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Visco, Bauerlein, Bouchard, Bryan, Laliberte, Tomiyama and Chu, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM A ARCIERO/Examiner, Art Unit 1727